Citation Nr: 0933775	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for allergic rhinitis prior to October 2, 2008, and in excess 
of 10 percent since October 2, 2008.

2.  Entitlement to an initial compensable disability rating 
for a right knee disability prior to April 23, 2007, and in 
excess of 10 percent since April 23, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to May 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Columbia, 
South Carolina, which granted service connection and awarded 
noncompensable disability ratings for a right knee disability 
and allergic rhinitis, effective June 1, 2002.  A March 2009 
rating decision granted increased ratings of 10 percent each 
for allergic rhinitis, effective October 2, 2008, and a right 
knee disability, effective April 23, 2007.  However, as those 
grants do not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 2, 2008, the Veteran's allergic rhinitis 
was manifested by difficulty breathing, purulent nasal 
discharge, hoarseness of voice, shortness of breath, and 
itchy and watery eyes, but without 50 percent blockage of 
both nasal passages or complete blockage of one nasal 
passage, and no polyps.

2.  Since October 2, 2008, the Veteran's allergic rhinitis 
has been manifested by nasal discharge and congestion, but 
without polyps.

3.  Prior to April 23, 2007, the Veteran's right knee 
disability has been manifested by subjective complaints of 
pain, swelling, giving-way, and popping; and objective 
findings of full extension and full flexion, and no X-ray 
evidence of arthritis.  There is no clinical evidence of 
incoordination, locking, instability, ankylosis, or 
dislocation of the semilunar cartilage.

4.  Since April 23, 2007, the Veteran's right knee disability 
has been manifested by subjective complaints of pain, 
instability, catching, swelling, and popping; and objective 
findings of full extension and full flexion, X-ray evidence 
of arthritis, popping, and effusion.  There is no clinical 
evidence of incoordination, locking, instability, ankylosis, 
or dislocation of semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for allergic rhinitis prior to October 2, 2008, and in excess 
of 10 percent since October 2, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6522 (2008).

2.  The criteria for an initial compensable disability rating 
for limitation of flexion of the right knee since June 1, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.17a, Diagnostic Codes 
5256 to 5263 (2008).

3.  The criteria for a separate 10 percent disability rating, 
but not higher, for right knee instability since April 23, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.17a, Diagnostic Code 5257 
(2008).

4.  The criteria for a disability rating greater than 10 
percent for right knee arthritis, since April 23, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5010, 
5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2007 and July 2007, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In July 2007, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence of record in a rating decision dated in 
March 2009.  The Veteran was able to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159Veteran (2008).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
Veteran has been medically evaluated in conjunction with his 
claims.  Thus, the duties to notify and assist have been met.

Disability Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the Veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Allergic Rhinitis

Prior to October 2, 2008

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an initial compensable disability rating 
for allergic rhinitis at any time during the period under 
consideration.

The Veteran's allergic rhinitis has been assigned a 
noncompensable disability rating under Diagnostic Code 6522.  
Under Diagnostic Code 6522, a 10 percent disability rating is 
warranted without polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent disability rating is 
warranted for allergic rhinitis with polyps.  38 C.F.R. 
§ 4.97,  Diagnostic Code 6522 (2008).

The Veteran's service treatment records include a January 
2002 report which reflects a diagnosis of allergic rhinitis 
for which he took Zyrtec and Claritin, and was given allergy 
shots.  An allergen extract record reflects positive 
allergies for trees, weeds, and grasses.

The Veteran underwent a VA general medical examination in 
June 2003 at which time it was noted that he was suffering 
from allergies to trees, weeds, and pollens.  He suffered 
from interference with breathing through the nose, purulent 
nasal discharge, hoarseness of the voice, shortness of breath 
and itchy and watery eyes.  The Veteran's symptoms were most 
severe in the spring and fall.  His respiratory condition was 
treated with oral medications and allergy shorts.  The 
examiner reported that the Veteran suffered no functional 
impairment and did not lose time from work due to his 
disability.  Examination of the nose, pharynx, and larynx 
revealed normal findings.

The Board finds that an initial compensable disability rating 
for the Veteran's service-connected allergic rhinitis is not 
warranted at any time during the period under consideration.  
While the June 2003 VA examiner indicated that the Veteran 
experienced interference with breathing through the nose, the 
medical evidence is void of findings of greater than 50 
percent obstruction of the Veteran's nasal passage on both 
sides or complete obstruction on one side.  Therefore, the 
Board finds that the medical evidence does not support a 
compensable initial rating for the Veteran's service-
connected allergic rhinitis at any time during the period 
under consideration.  While he had some interference with 
breathing, the Board finds that his overall symptomatology 
more nearly approximates the criteria for a noncompensable 
initial rating.

Since October 2, 2008

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a disability rating in excess of 10 
percent for allergic rhinitis at any time since October 2, 
2008.

Pursuant to the Board's January 2007 remand, the Veteran was 
afforded a VA nose, sinus, larynx, and pharynx examination in 
October 2008.  The examiner noted the Veteran's history of 
nasal allergies and reported that he had been experiencing 
nasal congestion and discharge, and obstructive symptoms for 
several years.  During service, he was tested positive for 
allergies to trees and multiple other pollens that were 
treated with allergy shots.  Since discharge from service, 
his condition has been treated with oral medication, 
Claritin, and Flonase spray which slightly improved his 
symptoms.  He denied any history of surgery or a 
recommendation of surgery and denied any history of trauma, 
swelling, or other abnormalities over the paranasal sinus 
structures.  On examination of the nose and paranasal 
sinuses, the external nasal and paranasal sinus structures 
were all within normal limits.  Internally, the septum was 
relatively straight.  The turbinates were moderately to 
severely hyperemic with a moderate, watery discharge present.  
There were no polyps seen.  There was an approximate 60 to 70 
percent obstruction at that time.  The paraspinal sinuses 
were negative.  Since the examiner had not reviewed the 
claims file, in a November 2008 addendum, the examiner 
indicated that even after reviewing the claims file, the 
October 2008 opinion remained unchanged.  In a February 2009 
addendum, the examiner again noted that upon reviewing the 
entire claims file, no nasal polyps were seen and that the 
Veteran had an approximate 60 to 70 percent obstruction of 
the nasal passages at that time, moderate in severity.

The Board finds that a rating in excess of 10 percent for the 
Veteran's service-connected allergic rhinitis is not 
warranted at any time since October 2, 2008.  While there was 
an approximate 60 to 70 percent obstruction on VA examination 
in October 2008, no polyps were seen.  Therefore, the Board 
finds that the competent medical evidence does not support a 
rating in excess of 10 percent for the Veteran's service-
connected allergic rhinitis since October 2, 2008.

The Board recognizes the Veteran's contentions as to the 
severity of his allergic rhinitis.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  The Veteran is competent to 
report and describe the symptoms of his allergic rhinitis as 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, as a layperson he is not 
competent to provide opinions requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Competency must be 
distinguished from weight and credibility which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, his 
assertions are not competent medical evidence that provides a 
basis for the assignment of an initial compensable disability 
rating prior to October 2, 2008, or in excess of 10 percent 
since October 2, 2008 for allergic rhinitis.

Accordingly, the Board finds that the preponderance of 
evidence is against the Veteran's claim for an initial 
compensable disability rating for allergic rhinitis prior to 
October 2, 2008, and in excess of 10 percent since October 2, 
2008, and his claim is therefore denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 38 C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 38 C.F.R. 
§ 4.45 (2008), however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2008).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria 
for rating traumatic arthritis in Diagnostic Code 5010 direct 
that the evaluation of arthritis be conducted under 
Diagnostic Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code provisions for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a disability rating 
of 10 percent may be applied to each such major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a disability 
rating of 10 percent; in the absence of limitation of motion, 
X-ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent disability rating.  The above ratings 
are to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257, and that evaluation of a knee disability under 
both of these codes would not amount to pyramiding.  However, 
a separate rating must be based on additional compensable 
disability.  38 C.F.R. § 4.14 (2008). VAOPGCPREC 23- 97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the 
regulations.  In that regard, consideration has been given to 
whether any other applicable diagnostic code under the 
regulations provides a basis for a higher rating for the 
service-connected knee disabilities.  38 C.F.R. Parts 3 and 4 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Knee impairment with recurrent subluxation or lateral 
instability is rated at 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under Diagnostic Code 
5260, a noncompensable disability rating is warranted for 
flexion limited to 60 degrees; a 10 percent disability rating 
is warranted for flexion limited to 45 degrees; a 20 percent 
disability rating is warranted for flexion limited to 30 
degrees; and a 30 percent disability rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating is 
warranted for extension limited to 5 degrees; a 10 percent 
rating is warranted for extension limited to 10 degrees; a 20 
percent rating is warranted for extension limited to 15 
degrees; a 30 percent rating is warranted for extension 
limited to 20 degrees; a 40 percent rating is warranted for 
extension limited to 30 degrees; and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

For VA purposes, normal extension and flexion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II 
(2008).

Prior to April 23, 2007

Prior to April 23, 2007, the Veteran's right knee disability 
(residuals of a right meniscus tear and repair), has been 
assigned a noncompensable disability rating under Diagnostic 
Code 5299-5260.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
assigned as follows: the first two digits will be selected 
from that part of the schedule most closely identifying the 
part, or system of the body involved, in this case, the 
musculoskeletal system, and the last two digits will be 99 
for all unlisted conditions.  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2008).  Diagnostic Code 5260 pertains to limitation of 
flexion of the leg.

Other potentially applicable diagnostic codes include 
Diagnostic Codes 5257 (recurrent subluxation or lateral 
instability), 5258 (dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion of the 
joint), 5260 (limitation of flexion of the leg), and 5261 
(limitation of extension of the leg).  In considering the 
applicability of other diagnostic codes, the Board finds that 
Diagnostic Codes 5256 (ankylosis of the knee), 5259 
(symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), 5263 (genu recurvatum) 
are not applicable in this instance, as the competent medical 
evidence does not show that the Veteran has any of those 
conditions.

The Veteran's service treatment records dated in July 2001 
reflect complaints of right lateral knee pain after ten to 
fifteen minutes of running.  While Motrin seemed to provide 
some relief, several months of physical therapy did not seem 
to improve the Veteran's symptoms.  He complained of periodic 
right knee swelling, but denied any decreased range of 
movement of the knee.  The Veteran also complained of a weak 
and unstable right knee, but denied any acute injury or 
strain and denied any locking.  On examination, there was a 
full range of movement without difficulty.  There was no 
visible swelling or discoloration, deformity, or tenderness 
to palpation at that time.  The right knee was stable with 
anterior and posterior drawer, and Lachman's and McMurray's 
tests.  No popliteal masses were found.  The Veteran was 
diagnosed with chronic right knee pain.  An X-ray of the 
right knee was normal.

An August 2001 report reflects that the Veteran began to 
experience right knee pain with giving-way with walking and 
running about two and one-half years ago.  On examination, 
there was questionably positive lateral McMurray's test of 
the right knee.  Lachman's and Goldthwaite's tests were 
negative.  There was no joint effusion, erythema, or 
swelling.  A magnetic resonance imaging (MRI) study of the 
right knee revealed a torn medial meniscus with an associated 
small joint effusion.  
A September 2001 record indicates that right knee surgery was 
scheduled that month.

Records dated in October 2001, the Veteran complained of 
right knee pain and swelling.  On examination, flexion, 
extension, and gait were normal.  He was prescribed four 
weeks of physical therapy.  Additional records indicate 
treatment two weeks post arthroscopy with a medial plica.  
The release was done without difficulty.  He had some slight 
swelling, but no erythema or joint effusion.  On examination, 
there was minimal effusion and good range of motion without 
instability.

In November 2001, the Veteran continued to have some 
discomfort anteriorly and laterally with a little popping 
sensation without any locking or giving-way.  On examination, 
there was no joint effusion, erythema, or swelling.  Range of 
motion of the right knee was good without instability, but 
there was a slight clicking sensation.  McMurray's, 
Lachman's, and Goldthwaite's tests were negative.

A January 2002 report reflects that he was status post right 
knee arthroscopy approximately three months ago with a 
meniscal tear and plica.  Since that time, he continued to 
have right lateral knee pain and popping over the anterior 
aspect of the knee with squatting and sharp pain.  He rated 
his pain as a 5 out of 10 on the pain scale and was diagnosed 
with persistent right knee pain.

The Veteran was afforded a VA general medical examination in 
June 2003 at which time it was noted that he had been 
suffering from a torn meniscus since 2001.  The symptoms were 
constant popping of the joint and dull aches.  He stated that 
his condition did not cause incapacitation.  At that time, 
his treatment consisted of glucosamine and physical therapy.  
He did not have any prosthetic implants and there was no 
functional impairment or time lost from work due to the right 
knee disability.  On range of motion testing of the right 
knee, extension and flexion were normal.  Right knee range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  While Drawer 
and McMurray's tests were within normal limits, crepitus was 
found.  However, an X-ray examination was normal.

Knee impairment with recurrent subluxation or lateral 
instability is rated at 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Service treatment records 
dated in July 2001 reflect the Veteran's complaints of a weak 
and unstable right knee.  However, on examination the right 
knee was stable.  In August 2001, the Veteran complained of 
giving way with walking and running.  However, on examination 
in October 2001 and November 2001, there was no evidence of 
right knee instability.  In addition, the June 2003 VA 
examination is negative for any findings of right knee 
instability.  Despite the Veteran's contentions that he 
experienced instability of the right knee, the treatment 
records and examinations do not demonstrate objective 
findings of right knee instability.  Accordingly, the 
Veteran's right knee disability cannot be classified as 
slight, as required for a separate rating of 10 percent under 
Diagnostic Code 5257.

The Board also concludes that the Veteran is not entitled to 
a higher disability rating under Diagnostic Codes 5260 or 
5261.  For VA purposes, normal extension and flexion of the 
knee is from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate 
II.  Service treatment records dated in July 2001 reflect a 
full range of "movement" of the right knee and the Veteran 
denied any decreased range of movement of the right knee.  On 
examination in October 2001, the Veteran had full right knee 
extension and flexion.  In November 2001, range of motion of 
the right knee was good with full extension and flexion.  
Extension to 0 degrees warrants a noncompensable rating.  
Diagnostic Code 5261 therefore cannot serve as a basis for an 
increased rating in this case, as extension is not limited to 
15 degrees or less, or for any separately compensable rating 
because extension is not limited to 10 degrees.  Similarly, 
the evidence does not support a higher rating under 
Diagnostic Code 5260.  Flexion limited at most to 60 degrees 
does not warrant a compensable rating under Diagnostic Code 
5260.

The Board has determined that the Veteran is not entitled to 
a compensable disability rating under Diagnostic Code 5261, 
based upon a strict analysis of his recorded ranges of 
motion.  Therefore, General Counsel Precedent Opinion 
VAOPGCPREC 9-2004 is not applicable because a separate 
compensable rating based on limitation of extension is not 
warranted.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
both Diagnostic Code 5260 and Diagnostic Code 5261 were met.  
In the present case, there is no basis for a compensable 
rating under either Diagnostic Code 5260 or 5261.

The Board also finds that the Veteran is not entitled to a 
higher or separate rating under Diagnostic Code 5258 which 
provides a 20 percent rating for dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a (2008).  While 
there is evidence of mild effusion of the right knee and the 
Veteran has subjectively complained of right knee pain, he 
has not complained of locking.  Accordingly, the Board finds 
that the Veteran is not entitled to a higher rating or any 
additional rating under Diagnostic Code 5258 for his right 
knee.

Service treatment records dated in July 2001 reflect a 
diagnosis of chronic right knee pain.  The Veteran complained 
of swelling, weakness, and right knee instability.  However, 
on examination he had a full range of motion without any 
difficulty.  In August 2001, he complained of giving way with 
walking and running, and of right knee right knee pain and 
swelling in October 2001.  However, on examination extension, 
flexion, and gait were normal without any evidence of 
instability.  In November 2001, range of motion of the right 
knee was good without any instability.  In June 2003, right 
knee extension and flexion were normal without any additional 
limitation due to pain, fatigue, weakness, lack of endurance, 
or incoordination.  Thus, even considering the effects of 
pain on use, the evidence fails to show any indication that 
the right knee is limited in motion to 10 degrees extension 
or 45 degrees flexion, and thus the requirements for an 
increased rating are not met.  Furthermore, the evidence does 
not show limitation of flexion to 45 degrees with pain and 
limitation of extension to 10 degrees with pain such that 
separate compensable ratings could be assigned.  Therefore, 
the Board finds that separate compensable ratings for flexion 
and extension are not warranted based on consideration of 
pain and other factors.  The Board finds that the evidence 
does not show that any additional functional limitation would 
result in the Veteran warranting any separate compensable 
ratings for limitation of extension and flexion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is also not entitled to a separate compensable 
rating for traumatic arthritis of the right knee.  The 
criteria under Diagnostic Codes 5003 and 5010, which pertain 
to degenerative and traumatic arthritis, respectively, apply 
when limitation of motion would be noncompensable under a 
limitation of motion code and there is X-ray evidence of 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
In this case, the Veteran's right knee disability is 
noncompensable under Diagnostic Code 5260 and Diagnostic Code 
5261, which are diagnostic codes predicated on limitation of 
motion.  The evidence shows a noncompensable level of 
limitation of motion.  However, the Veteran has not been 
shown to have, and has not been diagnosed with arthritis in 
the right knee.  X-ray examinations in July 2001 and June 
2003 were normal and showed no evidence of arthritis.  
38 C.F.R. § 4.71a (2008).  Therefore, as there is no evidence 
of either degenerative or traumatic arthritis of the right 
knee, the Board finds that the Veteran is not entitled to a 
separate 10 percent rating under Diagnostic Code 5003 or 
Diagnostic Code 5010.  38 C.F.R. § 4.71a (2008).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right knee disability does not warrant an 
initial compensable disability rating pursuant to Diagnostic 
Code 5260 at any time during the period under consideration.  
As the preponderance of the evidence is against the claim for 
a higher rating for this period, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since April 23, 2007

Since April 23, 2007, the Veteran's right knee disability has 
been rated as 10 percent disabling under Diagnostic Code 
5299-5010.  38 C.F.R. § 4.71a (2008).  Diagnostic Code 5010 
pertains to traumatic arthritis.

Private treatment records dated in April 2007 indicate that 
the Veteran was employed as a district manager for a home 
improvement store.  He presented with a history of a torn 
meniscus for which he underwent arthroscopic surgery.  Over 
the past two years, he had difficulty with his right knee, 
particularly when he jogged, ran, and played basketball and 
softball.  He complained of occasional swelling that caused 
him to stop jogging.  The Veteran also complained of 
swelling, catching and a popping sensation.  Examination of 
the right knee revealed a mild effusion with tenderness over 
the medial joint line.  There was no endpoint with Lachman's 
test.  While there were no obvious signs of instability, he 
was unable to squat or deep bend, and walked with a slight 
limp.  X-rays of the right knee showed no obvious signs of 
fracture of destructive lesion.  The impression was right 
knee pain, rule out anterior cruciate ligament insufficiency 
versus meniscal tear.  The impression of an MRI of the right 
knee was small effusion with chondromalacia in the medial 
joint and patellofemoral joint without evidence of a meniscal 
tear.  Additional April 2007 records include an MRI of the 
right knee that showed a small joint effusion and 
chondromalacia of the medial joint line in the patellofemoral 
joint indicating early arthritis.  The Veteran was told to 
discontinue sports and the possibility of future worsening of 
arthritis was discussed.

In May 2007, the Veteran continued to have right knee aches 
and pain, but reported improvement with medication.  Private 
orthopedic records dated in August 2007 include an MRI which 
revealed effusion.  X-rays of the right knee revealed some 
narrowing of the medial joint space compared to the lateral.  
On examination of the right knee, there was tenderness 
primarily in the patellofemoral joint with good motion.  
However, there was no evidence of crepitus or effusion and 
the right knee was stable.  The impression was right knee 
pain.  The physician opined that he probably had some 
combination of patellofemoral chondromalacia, possible plica 
syndrome, and possible tight lateral compartment syndrome.  
An injection and arthroscopy were recommended.

Pursuant to the Board's January 2007 remand, the Veteran was 
afforded a VA joints examination in November 2008 with a 
history of torn meniscus of the right knee.  There was no 
history of injury, but the Veteran felt that the disability 
was the result of a lot of strenuous physical training while 
in service.  It was noted that he had an orthopedic 
examination in August 2001 and that an MRI of the right knee 
revealed a torn medial meniscus.  There was then a note dated 
in October 2001 which indicated that he was two weeks post 
arthroscopy with plica release.  There was no mention of any 
procedures being performed related to the torn meniscus.  The 
November 2001 noted indicated postoperative arthroscopy of 
the right knee.  On examination in June 2003, X-rays of the 
right knee were found to be normal.  It was also noted that 
the Veteran saw a private orthopedist in April 2007 at which 
time an MRI showed small joint effusion and chondromalacia of 
the medial joint around the patellofemoral joint indicating 
early arthritis.  However, there was no evidence of a 
meniscal tear.  X-ray findings in August 2007 revealed some 
narrowing of the medial joint space.  The Veteran had an 
injection of the knee which helped for a period of time.  
Regarding his subjective complaints, his knee remained 
symptomatic.  The pain was said to be intermittent in nature.  
He had pain at night and with prolonged standing and walking 
on concrete floors at work.  He gave up strenuous 
recreational or sports activities as participation in the 
same caused pain and swelling.  He reported pain and popping 
of the knee associated with squatting.  He had no flare-ups 
since he stopped participating in strenuous recreational 
sports activities.  His job as a district manager required a 
lot of standing and walking on concrete floors which caused 
pain, but did not keep him from performing his job duties.  
He was independent in his activities of daily living.  He 
occasionally wore a brace whenever the knee was hurting, but 
did not use a cane.  On examination, his gait was normal and 
he walked without using any assistive devices.  Slight varus 
alignment of the knee was noted.  He had zero degrees of 
extension and 140 degrees of flexion.  There was discomfort 
on motion.  The right knee had some patellofemoral popping 
and crepitus on range of motion testing.  However, there was 
no additional limitation of motion after repetitive use.  
There was a trace positive patellar grind test and the right 
knee had a tender medial plica.  However, no ligamentous 
instability was noted.  X-rays showed well corticated bony 
density at the posterior knee.  The impression was status 
post right knee arthroscopy, medial plica syndrome, and 
chondromalacia of patella.  The examiner opined that in terms 
of DeLuca, there was no additional limitation of motion after 
three repetitive motions or flare-ups, although the Veteran 
did report discomfort through range of motion testing.  The 
examiner also noted that the Veteran was gainfully employed 
and opined that there was no evidence of instability of the 
knee or any evidence of incoordination, weakened movement, or 
excess fatigability, or any objective evidence of pain.

Knee impairment with recurrent subluxation or lateral 
instability is rated at 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Private treatment records 
dated in April 2007 show that while there were no obvious 
signs of instability, the Veteran was unable to squat or deep 
bend and walked with a slight limp.  In August 2007, the 
right knee was stable.  However, on VA examination in 
November 2008 the Veteran reported that he occasionally wore 
a knee brace whenever he had right knee pain.  However, there 
was no evidence of instability on examination.  The Veteran 
is competent to report and describe the effect of repetitive 
use on his knee because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Accordingly, based upon the Veteran's occasional use of a 
right knee brace, and an inability to squat or deep bend and 
limp on examination in April 2007, the Board finds that the 
evidence indicates that the Veteran has experienced, at the 
very least, a slight instability since April 23, 2007.

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 10 percent for his right 
knee disability under the remaining applicable diagnostic 
codes.

The Board concludes that the Veteran is not entitled to a 
higher rating under Diagnostic Codes 5260 or 5261.  For VA 
purposes, normal extension and flexion of the knee is from 
zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  In May 
2007, the right knee had good motion.  On VA examination in 
November 2008, right knee extension was to zero degrees of 
extension with 140 degrees of flexion.  Extension to zero 
degrees warrants a noncompensable disability rating.  
Diagnostic Code 5261 therefore cannot serve as a basis for an 
increased rating in this case, as extension is not limited to 
15 degrees or less, or for any separately compensable 
disability rating because extension is not limited to 10 
degrees.  Similarly, the evidence does not support a higher 
rating under Diagnostic Code 5260.  Flexion limited at most 
to 60 degrees does not warrant a compensable rating under 
Diagnostic Code 5260.  Therefore, the compensable rating 
under Diagnostic Code 5010 assigned for noncompensable 
limitation of motion with X-ray evidence of arthritis.

The Board has determined that the Veteran is not entitled to 
a compensable disability rating under Diagnostic Code 5261, 
based upon a strict analysis of his recorded ranges of 
motion.  Therefore, General Counsel Precedent Opinion 
VAOPGCPREC 9-2004 is not applicable because a separate 
compensable disability rating based on limitation of 
extension is not warranted.  VAOPGCPREC 9-2004 (September 17, 
2004).  VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
both Diagnostic Code 5260 and Diagnostic Code 5261 were met.  
In the present case, there is no basis for a compensable 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261.

The Board also finds that the Veteran is not entitled to a 
higher or separate rating under Diagnostic Code 5258 which 
provides a 20 percent rating for dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a (2008).  While 
there is evidence of effusion of the right knee and the 
Veteran has subjectively complained of right knee pain, he 
has not complained of locking.  Accordingly, the Board finds 
that the Veteran is not entitled to a higher rating or any 
additional rating under DC 5258 for his right knee.

Post-service treatment records reflect the Veteran's 
subjective complaints of right knee pain.  On VA examination 
in November 2008, the Veteran indicated that he gave up 
strenuous recreational sports activities because they caused 
right knee pain and swelling.  He reported pain and popping 
of the right knee, but denied any flare-ups since ending his 
participation in sports.  Range of motion testing revealed 
normal extension of zero degrees and normal flexion of 140 
degrees.  There was no discomfort on motion.  The examiner 
opined that there was no additional limitation of motion 
after repetitive motion and there was no evidence of 
incoordination, weakened movement, excess fatigability, or 
any objective evidence of pain.  Thus, even considering the 
effects of pain on use, the competent medical evidence fails 
to show any indication that the right knee is limited in 
motion to 10 degrees extension or 45 degrees flexion, and 
thus the requirements for an increased rating are not met.  
Furthermore, the evidence does not show limitation of flexion 
to 45 degrees with pain and limitation of extension to 10 
degrees with pain such that separate compensable ratings 
could be assigned.  Therefore, the Board finds that separate 
compensable ratings for flexion and extension are not 
warranted based on consideration of pain and other factors.  
The Board finds that the evidence does not show that any 
additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion.
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Veteran has been shown on X-ray examination to have 
arthritis in his right knee.  Specifically, chondromalacia of 
the medial joint line in the patellofemoral joint indicating 
early arthritis as noted on X-ray examination in April 2007.  
Where there is limitation of motion, but the limitation of 
motion is noncompensable under the limitation of motion 
diagnostic codes, X ray confirmation of the affected joint 
will warrant a 10 percent rating under Diagnostic Code 5003.  
Also, under Diagnostic Code 5003, a 10 percent rating may 
apply where limitation of motion is absent, but there is X-
ray evidence of arthritis involving two or more major joints 
or involving two or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The knee is considered a 
major joint.  In this case, the Veteran has noncompensable 
limitation of motion of his right knee.  However, the Veteran 
has been granted a 10 percent disability rating under a 
diagnostic code predicated upon limitation of motion 
(Diagnostic Code 5260).  As the Veteran is already in receipt 
of a 10 percent disability rating under a diagnostic code 
predicated upon limitation of motion, he is not entitled to a 
separate 10 percent rating under either Diagnostic Codes 5003 
or 5010.  Alternatively, the current evidence shows that he 
could be assigned a 10 percent rating based on arthritis 
because of noncompensable limitation of motion with X-ray 
evidence of arthritis, but that rating would not be combined 
with any rating pursuant to Diagnostic Code 5260.  38 C.F.R. 
§ 4.71a, DC 5010, Note 1.  Nor is he entitled to an increased 
rating of 20 percent rating for right knee arthritis because 
there is no evidence demonstrating occasional incapacitating 
exacerbations or that there are two major joints or minor 
joints groups service-connected for arthritis.  Accordingly, 
the Board finds that the Veteran is entitled to no more than 
a 10 percent rating for his right knee arthritis pursuant to 
Diagnostic Code 5010.

The Board recognizes the Veteran's own contention as to the 
severity of his right knee disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the Veteran's own assertions do not constitute 
competent medical evidence in support of a disability rating 
in excess of 10 percent for his right knee instability, or in 
excess of 10 percent for right knee arthritis.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right knee instability warrants a 10 percent 
rating, but not greater, since April 23, 2007, pursuant to 
Diagnostic Code 5257; and warrants no more than a 10 percent 
rating for right knee arthritis, since April 23, 2007.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has resolved 
all reasonable doubt in favor of the Veteran in making this 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Rating

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In this case, the regular schedular standards are 
not inadequate.  In June 2003, the VA examiner noted that the 
Veteran had not lost any time from work due to his allergic 
rhinitis, and in October 2008 the VA examiner noted that the 
Veteran had not undergone any surgery, and that none had been 
recommended for his allergic rhinitis.  With the exception of 
right knee arthroscopic surgery, there is no evidence that he 
has been frequently hospitalized for treatment of his right 
knee disability.  Neither does the record reflect marked 
interference with his employment.  In fact, on VA examination 
in October 2008 the examiner opined that the Veteran's job as 
a district manager required a lot of standing and walking on 
concrete floors which caused pain, but did not keep him from 
performing his duties.  The evidence does not reflect that 
either his allergic rhinitis or right knee disability caused 
a marked interference with his employment beyond that 
contemplated by the assigned ratings nor has he submitted any 
objective evidence of the same.  For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular disability rating for his allergic rhinitis or 
right knee disability is not warranted.


ORDER

An initial compensable disability rating for allergic 
rhinitis prior to October 2, 2008, and in excess of 10 
percent since October 2, 2008, is denied.

An initial compensable disability rating for a right knee 
disability, prior to April 23, 2007, is denied.

A disability rating in excess of 10 percent for right knee 
arthritis, since April 23, 2007, is denied.

A separate 10 percent disability rating, but not higher, for 
right knee instability, since April 23, 2007, is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


